



Exhibit 10.1


ex101ceoofferletterimage1.gif [ex101ceoofferletterimage1.gif]
190 Carondelet Plaza, Suite 1530, Clayton, MO 63105




July 14, 2020


Mr. Scott M. Sutton






Dear Mr. Sutton,


I am pleased to confirm our verbal offer of employment to you as President and
Chief Executive Officer for Olin Corporation (“Olin” or the “Company”).
Following your start date, you will be required to devote your full time and
attention to this position and will be required to relinquish any other
employment other than non-executive Board positions. You will report solely to
the Board of Directors (the “Board”) and our expectation is that you will be
elected Chairman of the Board following Olin’s 2021 Annual Meeting of
Shareholders, although the Board cannot guarantee such election. Your position
will be based in Clayton, Missouri at Olin’s Corporate Headquarters, with
certain business travel required by your position.


Following acceptance and subject to the contingencies discussed below, your
start date will be September 1, 2020.


BASE COMPENSATION
The offer consists of base compensation of a $62,500 monthly salary
($750,000/year) payable semi-monthly via electronic funds transfer. All amounts
payable to you by Olin will be subject to applicable withholding as required by
law.


RELOCATION BONUS
In addition to your base compensation, the offer also includes a $100,000
relocation bonus (the “Relocation Bonus”) to offset certain costs associated
with the resignation of your current employment and relocation to Clayton, which
will be paid to you within thirty (30) days following your start date. If you
should voluntarily terminate your employment within twenty-four (24) months from
your start date, you will be required to repay the Relocation Bonus, minus taxes
paid.


INITIAL EQUITY AWARD
The offer also includes a one-time grant of a target number of 250,000
performance shares (the “Initial Equity Award”) under the Olin 2018 Long Term
Incentive Plan, subject to the terms and conditions set forth in the award
agreement attached hereto as Exhibit A, provided that, if the target grant date
value (determined consistent with the methodology that Olin typically uses for
performance share awards) of the Initial Equity Award would exceed $4,500,000,
then the target number of performance shares subject to the Initial Equity Award
shall be reduced to the maximum number of performance shares with a target grant
date value that is less than or equal to $4,500,000. The Initial Equity Award
will be granted on September 1, 2020, subject to your commencement of employment
on such date.


For the avoidance of doubt, other than base compensation, the Relocation Bonus
and the Initial Equity Award, you will not receive any other cash or equity
compensation with respect to your 2020 employment with Olin. From and after your
start date, you will not be entitled to earn any additional compensation in
respect of your service as a Board member, but will be entitled to payment of
any prorated amounts in respect of such service prior to your start date.


O L I N C O R P O R A T I O N

--------------------------------------------------------------------------------





Scott M. Sutton
July 14, 2020
Page 2




SHORT-TERM INCENTIVE PROGRAM
Subject to your continued employment, beginning in 2021, you will participate in
Olin’s Short-Term Incentive Program (the “STIP”). The STIP includes both
financial and non-financial measures to determine your actual STIP payout each
year. Your 2021 annual short-term incentive target will be 130% of your 2021
base compensation. In no event will the actual STIP payout exceed 200% of the
target amount. Olin reserves the right to change, modify or terminate the STIP
at any time.


LONG-TERM INCENTIVE PROGRAM
Beginning in 2021, you will be eligible to participate in Olin’s Long-Term
Incentive Program, subject to the terms and conditions set forth therein.
Subject to your continued employment and the approval of the Compensation
Committee of the Board, you will be eligible for a 2021 long-term incentive
award with a target grant date value of $6,000,000 (determined consistent with
the methodology that Olin uses for similar awards), which will be delivered in
the form of stock options (50%, but not to exceed 750,000 option shares in
accordance with the annual per participant limit under Olin’s 2018 Long Term
Incentive Plan) and performance shares (the balance of the target grant date
value). Consistent with Olin’s current Performance Share Program, performance
shares will be divided equally between (i) units awarded based on relative total
shareholder return and (ii) units based on achievement of net income targets,
each over a three (3) year period ending December 31, 2023.


STOCK OWNERSHIP AND RESTRICTIONS
In order to align our executives’ interests with those of our shareholders, Olin
expects senior leaders to maintain equity ownership in the Company commensurate
with their position. You will be subject to Olin’s Management Stock Ownership
Guidelines applicable to your position of President and CEO. The current
guideline for your position is equal to six (6) times your annual base salary
and you will have five (5) years to achieve the target. The Guideline document,
as in effect from time to time, will detail how ownership is calculated.


As President and CEO of Olin, you will be subject to the provisions of Section
16 of the Securities Exchange Act of 1934, as well as various other restrictions
under the securities laws and Olin’s company policies on insider trading and
hedging and pledging.


SEVERANCE AND CHANGE IN CONTROL MATTERS
As President and CEO of Olin, you will be eligible for benefits under Olin’s
Severance Plan for Section 16(b) Officers and Olin’s Change in Control Severance
Plan for Section 16(b) Officers, as each may be amended, modified or terminated
from time to time.


BENEFITS
You will be eligible for benefits generally available to other senior executives
of Olin (other than any such plans that, by their terms, are closed to new
hires), including Retirement, Medical, Dental and Vision Insurance, Flexible
Spending Account, Short and Long Term Disability Benefits, Life Insurance,
Accidental Death and Dismemberment Insurance, Travel Accident Insurance,
Educational Assistance, an Employee Assistance Plan and Paid Time Off and other
voluntary programs. The details of each portion of the benefits plan, including
options, effective dates and employee contributions are contained in the Olin
benefits packet, to be provided prior to your employment orientation.


GOVERNING LAW
This offer letter is governed by the laws of the State of Missouri.




O L I N C O R P O R A T I O N

--------------------------------------------------------------------------------





Scott M. Sutton
July 14, 2020
Page 2




SECTION 409A
This offer letter is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder
(“Section 409A”) or is exempt therefrom, and accordingly, to the maximum extent
permitted, this letter will be interpreted to be in accordance therewith. To the
extent required by Section 409A, any payment or benefit that would be considered
deferred compensation subject to, and not exempt from, Section 409A, payable or
provided upon a termination of your employment, will only be paid or provided to
you upon your separation from service (within the meaning of Section 409A), and
subject to any necessary delay due to your status as a “specified employee”
(within the meaning of Section 409A). For purposes of Section 409A, each payment
hereunder will be deemed to be a separate payment as permitted under Treasury
Regulation Section 1.409A-2(b)(2)(iii). With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (i) the right to reimbursement or in-kind benefits
will not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year will not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other taxable year and (iii) such
payments will be made on or before the last business day of your taxable year
following the taxable year in which the expense occurred, or such earlier date
as required hereunder.


EMPLOYMENT CONTINGENCIES
You will be subject to the standard pre-employment requirements applicable to
newly hired senior executives of Olin, and you must execute the Employee
Confidentiality and Intellectual Property Agreement on or prior to your start
date. You must also be able to meet the employment eligibility requirements of
the Federal Immigration Reform and Control Act of 1986. You must complete
Section 1 of the I-9 form on or before your first day of employment. You will
then complete the process when you start employment by providing the physical
documentation. A list of acceptable documents will be provided to you prior to
onboarding.
This offer letter does not constitute an employment contract but is intended to
provide a general outline of the terms of your “at-will” employment. Olin may
terminate the employment relationship for any lawful reason at any time, with or
without notice, subject to Olin’s severance obligations (to the extent
applicable). You should also understand that you will be obligated to follow all
rules and regulations of the Company, and that properly designated Company
employees may search your person or property while you are on the Company
premises or otherwise on Company business.
Upon your acceptance of this contingent offer of employment, please sign and
date this letter and return it to me by July 14, 2020.
We look forward to your employment with Olin and to a rewarding career.
Sincerely,


/s/ William H. Weideman


William H. Weideman
Lead Director, Olin Corporation


O L I N C O R P O R A T I O N

--------------------------------------------------------------------------------






Accepted and agreed:


/s/ Scott M. Sutton        
Scott M. Sutton


July 14, 2020            
Date




O L I N C O R P O R A T I O N

--------------------------------------------------------------------------------






Exhibit A


OLIN CORPORATION
PERFORMANCE SHARE AWARD CERTIFICATE
Under the 2018 Long Term Incentive Plan


This certifies that Scott M. Sutton has been awarded [●] Performance Shares,
subject to the terms and conditions of the attached Award Description. This
Performance Share Award has been issued pursuant to the Olin Corporation 2018
Long Term Incentive Plan (the “LTIP”) and is also subject to the provisions of
the Plan.


Grant Date: September 1, 2020
Performance Period: September 1, 2020 through December 31, 2023
Performance Criteria: As set forth in the attached Award Description


The Performance Shares are not transferable other than by will or the laws of
descent and distribution. In case of termination of employment, Section 4 of the
Award Description applies.


OLIN CORPORATION
By the Compensation Committee


___________________________
William H. Weideman
Lead Director


I hereby accept the above Performance Share Award and agree that, during my
employment, I will devote the expected time, energy and effort to the service of
Olin Corporation or a subsidiary and the promotion of its interests. I further
state that I am familiar with the LTIP and the Award Description and agree to be
bound by the terms and restrictions of the LTIP and the Award Description.




                
Participant







--------------------------------------------------------------------------------






DESCRIPTION OF
PERFORMANCE SHARE AWARD
GRANTED UNDER THE
OLIN CORPORATION 2018 LONG TERM INCENTIVE PLAN




1.
Terms and Conditions



The terms and conditions of this Performance Share Award (this “Award”) are
contained in the Performance Share Award Certificate (the “Certificate”)
evidencing the grant of such Award, this Award Description and the LTIP.


2.
Definitions



“Common Stock” means the common stock of Olin, par value $1.00 per share.


“Final Share Number” has the meaning specified in Section 3 of this Award
Description.


“Highest Average Stock Price” means the highest average closing price of Olin
Common Stock over any 45 consecutive trading days during the Performance Period.


“LTIP” means the Olin Corporation 2018 Long Term Incentive Plan and any
successor plan.


“Olin” means Olin Corporation.


“Participant” means Scott M. Sutton.


“Performance Period” means the period starting September 1, 2020 and ending
December 31, 2023.


“Performance Share” means a unit granted under the LTIP, the Certificate and
this Award Description, maintained on the books of the Company during the
Performance Period, in respect of one share of Common Stock, and paid in Common
Stock except as otherwise specifically provided in this Award Description.


Capitalized terms not otherwise defined in this Award Description shall have the
meaning specified in the LTIP.


3.
Performance Criteria



a.
Except as otherwise provided in the LTIP (including the adjustment provisions
set forth in Section 4(b) of the LTIP) or in this Award Description, this Award
will vest based on the achievement of certain stock price targets in accordance
with the following chart (the “Performance Criteria”):



1

--------------------------------------------------------------------------------





If Olin’s Highest Average Stock Price is:
The number of Performance Shares paid as a percentage of the target Award will
be:
At or above $55 (“Maximum”)
200%
At or above $40, but below $55 (“Target”)
100%
At or above $25, but below $40 (“Threshold”)
50%
Below $25
0



b.
In the event that the Highest Average Stock Price falls between Threshold and
Target levels or between Target and Maximum levels, the Company shall use linear
interpolation to determine the level of payout.



c.
As soon as practicable following December 31, 2023, the Company shall calculate
the number of Performance Shares that vested (the “Final Share Number”).



4.
Vesting and Forfeiture



a.
Except as otherwise set forth in this Section 4, the LTIP, this Award
Description or the Certificate, this Award shall vest only if the Participant is
an employee of the Company or a subsidiary on the last day of the Performance
Period.



b.
If the Participant’s employment with the Company or a subsidiary terminates for
cause or without the Company’s written consent (other than as the result of the
Participant’s death or disability) before this Award has vested, this Award
shall terminate and all rights under such Award shall be forfeited.



c.
If the Participant’s employment with the Company or a subsidiary terminates as
the result of his being disabled (as that term is defined in Section 409A of the
Code or any successor provision), the Participant shall be entitled to a pro
rata Award, payable solely in Common Stock at the time that the Performance
Share Award would otherwise be payable under Section 5. The number of shares of
Common Stock shall be equal to the Final Share Number calculated in accordance
with Sections 3 and 5 of this Award Description, multiplied by a fraction with a
numerator equal to the number of months during the Performance Period the
Participant was employed by the Company or a subsidiary (rounded up to the
nearest whole month) and a denominator of 40.



d.
If the Participant’s employment with the Company or a subsidiary terminates as
the result of his death before this Award has vested, the Participant shall be
entitled to a pro rata Award, payable solely in Common Stock within ninety (90)
days of the Participant’s death. The number of shares of Common Stock shall be
equal to (i) the greater of (A) the Participant’s Target number of Performance
Shares or (B) the number of Performance Shares earned based on actual
achievement of the Performance Criteria as of the date of the Participant’s
death, multiplied by (ii) a fraction with a numerator equal to the number of
months during the Performance Period the Participant was employed by the Company
or a subsidiary (rounded up to the nearest whole month) and a denominator of 40.



2

--------------------------------------------------------------------------------







e.
If the Participant’s employment with the Company or a subsidiary terminates for
any other reason, the Company shall determine the portion, if any, of this Award
that shall not be forfeited, and the form of payment (cash or Common Stock or a
combination) that the Participant shall receive. That determination, and the
amount, timing and form of any payment, shall be made by the Committee in its
discretion. Notwithstanding this Section 4, payment shall be made pursuant to
Section 5.



f.
Notwithstanding anything in the LTIP to the contrary, all Performance Shares
held by the Participant on the date of a Change in Control shall become vested
and deemed earned or satisfied based on the greater of (i) Target level of
performance or (ii) the number of Performance Shares earned based on actual
achievement of the Performance Criteria as of the date of the Change in Control,
notwithstanding that the Performance Period shall not have been completed as of
such date. Such Performance Shares shall be paid (in Common Stock or cash, as
determined by the Committee in its discretion prior to the Change in Control) to
the Participant no later than ten (10) business days following such Change in
Control. In the event that the Performance Shares are paid in cash, the amount
of cash payable shall be equal to (i) the greater of (A) the Participant’s
Target number of Performance Shares and (B) the number of Performance Shares
earned based on actual achievement of the Performance Criteria as of the date of
the Change in Control, multiplied by (ii) either (x) the Fair Market Value on
the final trading day prior to the Change in Control or (y) in the event that
the consideration payable to the holders of Common Stock in such Change in
Control transaction consists solely of cash, such cash amount per share of
Common Stock, in either case, as determined by the Committee in its discretion
prior to the Change in Control. Notwithstanding the foregoing, in the event that
such Change in Control does not qualify as an event described in Code
Section 409A(a)(2)(A)(v), the Performance Shares shall vest upon the Change in
Control at the level specified herein and shall be converted to a fixed amount
in cash in accordance with this Section 4(f), but shall not be settled until the
earliest permissible payment event under Code Section 409A following such Change
in Control.



5.
Payment and Timing



a.
Except as set forth in Section 4 above, as soon as is administratively
practicable after the determination of the Final Share Number, but not earlier
than the first day and not later than the last day of the calendar year
following the Performance Period, the Company will issue to the Participant a
number of shares of the Common Stock equal to the Final Share Number.



b.
No dividends or dividend equivalents shall be paid on any Performance Shares.



c.
In calculating the number of Performance Shares, all percentages and percentile
numbers will be rounded to the nearest one-hundredth of a percent.





3

--------------------------------------------------------------------------------





6.
Miscellaneous



a.
By acceptance of this Award, the Participant agrees that such Award is special
compensation, and that any amount paid will not affect:



i.
the amount of any pension under any pension or retirement plan in which he
participates as an employee of Olin,



ii.
the amount of coverage under any group life insurance plan in which he
participates as an employee of Olin, or



iii.
the benefits under any other benefit plan of any kind heretofore or hereafter in
effect, under which the availability or amount of benefits is related to
compensation.



b.
The Company will withhold from the distribution of any amount (whether payable
in cash or Common Stock) pursuant to this Award amount necessary to satisfy the
Participant’s federal, state and local withholding tax requirements, provided
that, in the event that the payment hereunder consists of a combination of cash
and shares of Common Stock, such withholding shall first be applied to reduce
the cash and then, only if the cash is insufficient to satisfy all applicable
withholding, shall reduce the shares of Common Stock. It is the Company’s
intention that all income tax liability on this Award be deferred in accordance
with the applicable requirements of Code Section 409A, until the Participant
actually receives such shares or payment thereof.



c.
To the extent any provision of this Award Description or action by the Board or
Committee would subject the Participant to liability for interest or additional
taxes under Code Section 409A, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee. It is intended that this
Award will comply with Code Section 409A, and this Award Description shall be
interpreted and construed on a basis consistent with such intent. This Award
Description may be amended in any respect deemed necessary (including
retroactively) by the Committee in order to preserve compliance with Code
Section 409A. The preceding shall not be construed as a guarantee of any
particular tax effect for this Award. Except as specifically provided in the
LTIP, the Participant (or beneficiary) is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
(or beneficiary) in connection with any distributions to such Participant (or
beneficiary) under this Award (including any taxes and penalties under Code
Section 409A), and neither Olin nor any Affiliate shall have any obligation to
indemnify or otherwise hold the Participant (or beneficiary) harmless from any
or all of such taxes or penalties.



4